Citation Nr: 1409741	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include a depressive disorder (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.


This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 Rating Decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, that denied the Veteran's claim for PTSD.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The Veteran's claim on appeal was previously characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with depressive disorder, not otherwise specified.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include a depressive disorder (claimed as PTSD).





FINDINGS OF FACT

1.  The Veteran engaged in combat during service, and the claimed stressor is related to that combat. 

2.  The evidence of record is in relative equipoise as to whether the Veteran's psychiatric disorder, variously diagnosed as a depressive disorder (claimed as PTSD) is related to the Veteran's combat service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a depressive disorder (claimed as PTSD), are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 11137, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for an acquired psychiatric disorder, variously diagnosed as a depressive disorder (claimed as PTSD), is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1100.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, claimed as PTSD.  As an initial matter, VA treatment records indicate that the Veteran has received intermittent mental health treatment since 2007. 

The Veteran was provided a VA examination in December 2009 to evaluate his claimed psychiatric disorder.  The examination report indicates that the Veteran was suffering from depression, intrusive memories, and hypervigilance.  The examiner opined that the Veteran's combat stressor could likely lead to PTSD, but indicated that the symptoms exhibited by the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified.
 
Given the above and resolving all doubt in favor of the Veteran, the Board finds that the Veteran currently has a diagnosis of an acquired psychiatric disorder, which the Veteran claimed as PTSD.

The Board also finds that the Veteran's lay statements are sufficient to establish the occurrence of the claimed in-service stressor.  The Veteran primarily contends that his psychiatric disorder, diagnosed as depressive disorder, is due to traumatic events he experienced in service.  The Veteran reported witnessing the deaths of fellow servicemen as well as experiencing explosions and other combat situations while serving in Vietnam.  Additionally, the Veteran's service personnel records indicate that he served in Vietnam from April 1970 to April 1871, and he was awarded the Army Commendation Medal with "V" device, which is indicative of combat.  See DD Form 214.  The Board also observes that the Veteran's claimed stressor was verified by the RO in November 2009.  Therefore, the Board concludes that the combat events reported by the Veteran actually occurred. 

Finally, resolving all doubt in favor of the Veteran, the evidence establishes a link between current symptoms and the claimed in-service stressor.  The examiner from the December 2009 VA examination stated that the Veteran described "experiences sufficient to lead to posttraumatic stress disorder" but indicated that he did not describe a "symptom pattern of sufficient severity or number of symptoms to argue for posttraumatic stress disorder."  In this way, the examiner linked the Veteran's depressive disorder symptoms to his experiences in Vietnam.  Therefore, the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, variously diagnosed as a depressive disorder (claimed as PTSD), is related to his combat service in Vietnam.


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed as a depressive disorder (claimed as PTSD), is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


